                    IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 IN RE:                                             )
 JAMES WILSON MCMEANS, JR.,                         ) CASE NO. 18-82525-CRJ12
                                                    )
 SSN: XXX-XX-4589                                   ) CHAPTER 12
                                                    )
      Debtor.                                       )


                     RESPONSE TO TRUSTEE’S MOTION TO DISMISS

       COMES NOW, James Wilson McMeans, Jr. (“Debtor”), and in response to the Trustee’s

Motion to Dismiss [Doc. 191], states as follows:

       1.        Debtor’s Third Amended Plan (the “Plan”) [Doc 167] was filed and confirmed on

June 12, 2019.

       2.        The Plan proposes to initially pay sixty percent (60%) of “Net Plan Profit” of

Debtor’s farming operations, which would be Gross Income of Debtor, less costs of farming

operations, secured and priority Plan payments, and cost of living for the Debtor and his family,

annually for five (5) years. The remaining 40% will be used to pay taxes and capital needs of the

farm. It was anticipated that the annual installment payments for Allowed Unsecured Claims

would be $14,216.06. The annual installments are due by December 30th of each year, beginning

December 2019.

       3.        This amount was a forecasted estimate, not a fixed payment.

       4.        However, due a limited harvest, this estimate was not reached in 2019.

       5.        There are no Net Plan Profits to distribute the first annual plan payment installment.

See Affidavit of James Wilson McMeans, Jr. attached here to as Exhibit A.




Case 18-82525-CRJ12            Doc 200 Filed 02/21/20 Entered 02/21/20 08:30:11                 Desc
                                 Main Document    Page 1 of 3
       6.      The Trustee states that the annual installment payments are required in order to

meet the liquidation analysis test. The confirmation of this Plan was not conditioned upon a fixed

payment to unsecured creditors.

       7.      The Confirmation Order is final and non-appealable, and cannot now be collaterally

attacked. It is binding upon the Trustee. See 11 U.S.C. § 1227(a). Further, the Plan, having been

confirmed more than 180 days ago, cannot be revoked. See 11 U.S.C. § 1230.

       WHEREFORE, premises considered, Debtor requests this Court to deny the Trustee’s

Motion to Dismiss, and to grant such other and further relief as this Court deems just and proper.

       Respectfully submitted February 21, 2020.

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES
                                                            (ASB-1974-S69S )
MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
(256) 489-9779 – Telephone
(256) 489-9720 – Facsimile
smaples@mapleslawfirmpc.com



                                  CERTIFICATE OF SERVICE
        I do hereby certify that on February 21, 2020, a copy of the foregoing document was served
on the following by Electronic Case Filing a copy of the same.

Michelle T. Hatcher
Chapter 12 Trustee
michele.hatcher@ch13decatur.com

Richard Blythe
Bankruptcy Administrator
richard_blythe@alnba.uscourts.gov

All parties requesting notice via the Court’s ECF system

                                                            /s/ Stuart M. Maples
                                                            STUART M. MAPLES




Case 18-82525-CRJ12         Doc 200 Filed 02/21/20 Entered 02/21/20 08:30:11                Desc
                              Main Document    Page 2 of 3
                                                              EXHIBIT A




Case 18-82525-CRJ12   Doc 200 Filed 02/21/20 Entered 02/21/20 08:30:11   Desc
                        Main Document    Page 3 of 3
